t c summary opinion united_states tax_court thomas e truskowsky and susan l truskowsky petitioners v commissioner of internal revenue respondent docket no 14066-01s filed date harry d shapiro and christopher j pippett for petitioners innessa glazman and warren p simonsen for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the years at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners' federal_income_tax of dollar_figure for and dollar_figure for the issue for decision is whether petitioners' business_losses constitute passive_activity_losses the amount of petitioners' allowable itemized_deductions and personal exemptions will be determined by our disposition of the contested issue the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in moatsville west virginia petitioners' vocations background during the years and petitioners resided in trappe pennsylvania and both were full-time employees at a large computer_software corporation the oracle corporation oracle petitioner susan truskowsky was a program manager in the program management group at oracle consulting her job required her to travel to projects around the country mostly in the mid-atlantic region and to dallas texas in petitioner thomas truskowsky was employed as senior principal consultant for oracle in he became a technical manager mr truskowsky commuted to central new jersey from trappe pennsylvania every day petitioners' cattle breeding activity petitioners' cattle breeding activity began in when they bought their first cows they were limousin cattle a beef breed from france petitioners decided to go into the limousin cattle business after considering other breeds of cattle the farm petitioners needed a place to board their cattle as they did not own a farm during the years in issue petitioners learned about k-c delight farm k-c from a local newspaper that advertises to farmers they visited k-c and other farms before choosing k-c chester deitch who operated k-c did not own the farm but rented it he operated k-c primarily as a multiple acreage general and dairy farm near his home and included in mr deitch's farmland rental was a parcel of land where he boarded petitioners' cattle mr deitch maintained approximately two dozen cattle of his own on the same parcel where he boarded petitioners' cattle mr deitch maintained his and petitioners' animals in different paddocks petitioners' animals had their own shelter and automatic watering systems mr deitch did not live on the parcel of property where he kept petitioners' cattle pincite simmons road there were however boarders in the house at that location and mr deitch's brother who helped him on the farm lived on simmons road in the summer house as the simmons road location was somewhat isolated and mr deitch and his brother had animals tools and equipment that they needed to keep secure there was an understanding that the tenants would keep an eye on the farm for mr deitch and let him know if they saw someone come onto the property mr deitch lived nearby in a house on deitch mill road his farm on deitch mill road was used to keep dairy cows according to mrs truskowsky she didn't actually go there very often the agreement mr deitch had an oral agreement with petitioners to board their animals in the sheltered barn and pasture paddocks and to feed and care for their animals for dollar_figure per day per head of cattle the agreement continued for about years from spring of until february of the number of animals boarded varied from week to week and month to month from about to head mr dietch fed the cattle twice a day they were fed silage hay and supplemental grain some of which was grown by mr deitch on his farm through the daily contact for feeding the animals were observed for general health and veterinary needs if mr deitch detected problems that were not too complicated he gave them any needed shots or other treatment if a veterinarian was required he generally contacted the veterinarian he would also contact petitioners when the veterinarian was needed as they were responsible for the resulting expenses mr deitch estimates there were from to calves born to petitioners' animals during a year he his wife or other family_member was present for the births he spent on average about hours a day with petitioners' animals feeding and observing them and performing other miscellaneous tasks mr deitch did not invoice or bill petitioners under the oral agreement but petitioners kept track of the number of cattle present at k-c during each month in and and generally paid accordingly veterinary breeding services from time to time during the period at issue petitioners' cattle received veterinary services at some distance from k-c the services included in vitro fertilizations and embryo transfers techniques which particularly interested petitioners in some of the cattle were transported to a facility called em tran in elizabethtown pennsylvania in cattle were sent to both em tran and genetic visions in coatesville pennsylvania one or both of petitioners visited em tran about times over years and they went to genetic visions about times in when petitioners went to em tran they checked the health of their cattle and visited dr henderson at the facility to receive instruction on the embryo process the in vitro process they also discussed these matters with dr evans at genetic visions at first petitioners came to genetic visions together then sometimes mr or mrs truskowsky would come alone as their schedules permitted when they came with their animals petitioners would typically spend from to hours working at the facility to get the cattle from k-c to facilities at em tran or genetic visions petitioners had to contract a livestock hauler to transport the cattle the hauler would arrive at the farm and the cattle were loaded onto the truck taken to the facility and unloaded the process would be reversed to return them to the farm shows and auctions petitioners participated in buying their limousin cattle at shows and auctions most of their purchases were initiated through a broker using e-mail or fax but petitioners did attend some shows and auctions in and petitioners' visits to k-c during the years at issue petitioners would periodically visit k-c to pay mr deitch and to inspect the health and condition of their animals petitioners used grain to attract the cattle close enough to observe their general condition petitioners would sometimes stop on the way to the farm to purchase the grain which took from a hour to hour the farm located between gettysburg and mechanicsburg pennsylvania was halfway between petitioners' home in trappe and mrs truskowsky's mother's home near washington d c the distance between trappe and the farm is approximately miles like mrs truskowsky's mother's home the oracle office where mrs truskowsky worked is located in the washington d c area it was convenient for mrs truskowsky when she visited k-c on the weekend then to go to stay at her mother's house to prepare for the coming work week instead of returning home to trappe petitioners' farm search petitioners had a desire to acquire a farm of their own during and they used the services of a real_estate agent to aid them in locating one petitioners made trips with an agent to look at farm property offered for sale petitioners eventually purchased a farm in west virginia in november of reconstructed logs and tax returns although petitioners maintained certain records of their limousin cattle activity they did not keep any log of the actual number of hours they devoted to the activity at the request of their attorneys petitioners prepared for use at trial documents that attempt to demonstrate the actual hours they devoted to their limousin cattle activity during and petitioners filed with each of their and federal_income_tax returns a schedule c profit or loss from business for their cattle activity for petitioners reported a schedule c loss of dollar_figure petitioners for reported a schedule c loss of dollar_figure discussion because the court decides this case without regard to the burden_of_proof sec_7491 is inapplicable passive_activity_losses sec_469 states that a passive_activity_loss is not allowed to an individual as a deduction for the year in which it is sustained sec_469 defines a passive_activity_loss as the amount by which a the aggregate losses from all passive activities for the taxable_year exceed b the aggregate income from all passive activities for such year passive activities are those activities which involve the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 the term trade_or_business for this purpose means any activity in connection with any trade_or_business or any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 material_participation sec_469 provides that generally an individual shall be treated as materially participating in an activity only if he or she is involved in the operations of the activity on a basis that is regular continuous and substantial congress directed the secretary_of_the_treasury secretary to prescribe such regulations as may be necessary or appropriate to carry out the provisions of sec_469 including regulations that specify what constitutes material_participation sec_469 both temporary and final regulations relating to the meaning of the terms participation and material_participation have been promulgated under sec_469 the term participation means generally any work done by an individual without regard to the capacity in which the individual does the work in connection with an activity in which the individual owns an interest at the time the work is done sec_1_469-5 income_tax regs temporary regulations issued under sec_469 provide certain exceptions to the definition of participation one particular provision sec_1_469-5t temporary income_tax regs fed reg date provides that work done by an individual in the capacity of an investor in an activity shall not be treated as participation by the individual in the activity unless the individual is involved in the day-to-day management or operations of the activity work done by an individual as an investor in an activity includes but is not limited to studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual's own use and monitoring the finances or operations of the activity in a non-managerial capacity id temporary regulations relating to the meaning of the term material_participation in sec_469 provide that in general an individual shall be treated for purposes of sec_469 and the regulations thereunder as materially participating in an activity for the taxable_year if and only if-- the individual participates in the activity for more than hours during such year the individual's participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual's participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual's aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity for any taxable years whether or not consecutive during the taxable years that immediately precede the taxable_year the activity is a personal_service_activity and the individual materially participated in the activity for any taxable years preceding the taxable_year or based on all of the facts and circumstances the individual participated in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date in determining whether a taxpayer materially participated in an activity the participation of a spouse shall be taken into account sec_469 respondent determined that petitioners did not materially participate in the cattle activity and that petitioners' business_losses therefore constitute passive_activity_losses petitioners contend that they participated in the activity for more than hours test or for more than hours during the taxable_year and that their participation was not less than the participation in the activity of any other individual test test in the time logs they prepared for trial petitioners show participation for a total of hours for and hours for in their limousin cattle activity of the hours claimed for are related to trips to k-c of the claimed for are related to trips to k-c citing goshorn v commissioner tcmemo_1993_578 and toups v commissioner tcmemo_1993_359 petitioners argue that their travel between their home and k-c constitutes work done in connection with their cattle activity see sec_1 f income_tax regs the court recognizes that travel in some circumstances can be work done in connection with a trade_or_business in this case for example petitioners' travel between k-c and the facilities at em tran and genetic visions is work done in connection with their cattle activity the court however disagrees with petitioners' conclusion that all their travel here was work neither of the cases they cited supports the inclusion of commuting hours as hours of work for purposes of sec_1 f income_tax regs commuting is an inherently_personal activity and as such does not constitute work in connection with a trade_or_business see 413_us_838 we cannot read sec_262 of the internal_revenue_code as excluding such expenses from 'personal' expenses 326_us_465 sec_1_262-1 income_tax regs taxpayer's choice to live at a distance from his place of business is personal and a taxpayer's costs of commuting to his place of business or employment are personal petitioners' total claimed hours of work must be reduced by the number of hours each spent in the personal activity of commuting between their home in trappe k-c and mrs truskowsky's mother's home near washington d c the court estimates an approximate travel time of hours from petitioners' home to k-c and hours back or to go on to mrs truskowsky's mother's house a total trip of about hours for mr truskowsky estimated that he made trips to k-c which when multiplied by hours i sec_144 hours mrs truskowsky estimated that she made trips and therefore spent about hours commuting to and from the farm petitioners spent a total of hours commuting to and from the farm in that must be deducted from their total claimed hours of work for mr and mrs truskowsky claimed and trips respectively to k-c for a total of commuting hours that must be deducted from their total claimed hours sec_1_469-5t temporary income_tax regs fed reg date provides that work done by an individual in the individual's capacity as an investor in an activity shall not be treated as participation by the individual in the activity unless the individual is involved in the day-to- day management or operations of the activity the court is unable to find from a preponderance_of_the_evidence that petitioners were involved in the day-to-day management or operations of their limousin cattle activity the court finds therefore that hours claimed for the activities of books for thomas for and for and susan truskowsky and wire xfers foreign drafts for and for for susan truskowsky shows and sales for thomas and and susan truskowsky and other travel for thomas and and susan truskowsky and and farm purchase for thomas and and susan truskowsky and may not be counted as participation in the cattle activity reduced by the amounts stated petitioners' participation in their limousin cattle activity was in both years less than the hours required to qualify under test as material_participation test the court finds that although petitioners did not participate for or more hours they did participate in the activity for more than hours during the taxable_year in order to qualify under test however they must also show that their participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year mr deitch testified that he participated in petitioners' cattle activity on average about hours day when his daily participation is multiplied by it is well over hours a year more than that of petitioners at trial there was some testimony and cross-examination suggesting that mr deitch did not contribute as many hours to the activity as that to which he testified on the other side of the scale there was testimony and evidence suggesting that petitioners' logs exaggerate the number of hours they contributed to the activity the result is that the court finds from a preponderance_of_the_evidence that petitioners' level of participation in their cattle activity did not exceed mr deitch's day-to-day participation in the activity in either year petitioners do not meet the requirements of test test although petitioners have not met the requirements of either of the tests on which they relied in their trial memorandum and at trial there is an additional test under which they might yet qualify based on all the facts and circumstances if petitioners nevertheless participated in the limousin cattle activity on a regular continuous and substantial basis during such year they have materially participated even if they do not pass any of the other six tests sec_1_469-5t temporary income_tax regs fed reg date test the standard for test is not explained in the temporary regulations however the very structure of the regulations suggests that it will apply only in exceptional circumstances where the more specific and detailed requirements of the other six tests are not met it is possible that the other six tests may not be met yet the taxpayer either works full time in the business or does all the activities necessary to conduct the business even though that is a small amount of work compared to other businesses in general see h conf rept 1986_3_cb_148 it is also true that a taxpayer is more likely materially participating in an agricultural activity if he is conducting the activity at or near his primary residence see s rept 1986_3_cb_733 petitioners lived almost miles from their limousin cattle activity did not perform all of the activities necessary to the conduct of the activity and did not perform the activity on a full-time basis in addition there was another individual who was involved on a daily basis with the activity all of the facts and circumstances of this case do not show by a preponderance_of_the_evidence that despite not meeting the requirements of the other six tests petitioners participated in the limousin cattle activity on a regular continuous and substantial basis during and they do not meet the requirements of test conclusion respondent's determination that petitioners' business_losses for and constitute passive_activity_losses is sustained reviewed and adopted as the report of the small_tax_case division for respondent decision will be entered
